***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         ANGEL MELETRICH v. COMMISSIONER
                 OF CORRECTION
                    (SC 20075)
      McDonald, D’Auria, Mullins, Kahn, Ecker and Vertefeuille, Js.

                                  Syllabus

The petitioner, who had been convicted of certain crimes in connection
   with a robbery, sought a writ of habeas corpus, claiming, inter alia, that
   his trial counsel had rendered ineffective assistance by failing to present
   alibi testimony from the petitioner’s aunt, G. The robbery occurred at
   a restaurant located less than one mile from the petitioner’s house. The
   petitioner’s cousin, B, who worked at the restaurant, informed the police
   that, before she went to work one day, the petitioner and another cousin
   had told her to leave a side door unlocked after closing so that they
   could rob the restaurant. B complied, and the restaurant was later robbed
   by three men wearing sweatshirts and ski masks. During the petitioner’s
   criminal trial, the state introduced evidence that the police had searched
   the petitioner’s home and seized, inter alia, sweatshirts and ski masks
   that purportedly had been used during the robbery and cash register
   drawers from the restaurant. In order to establish an alibi, trial counsel
   presented testimony from the petitioner’s girlfriend, D, indicating that
   the two had spent the entire day and night in question together at the
   petitioner’s house. The jury ultimately returned a verdict finding the
   petitioner guilty of first degree robbery and larceny, as well as conspiracy
   to commit first degree robbery and larceny, and the trial court rendered
   judgment in accordance with the verdict. During the habeas trial, G
   testified that she lived in the same house as the petitioner and that she
   had seen him there periodically throughout the day in question. The
   petitioner’s trial counsel testified during the habeas trial that he had
   interviewed a number of relatives, including G, in preparing an alibi
   defense and that, in his judgment, D was the strongest witness because
   she could testify that she and the petitioner were together in bed when
   the robbery occurred. The habeas court rendered judgment denying
   the habeas petition and thereafter denied the petitioner’s petition for
   certification to appeal. The petitioner then appealed to the Appellate
   Court, which dismissed the petitioner’s appeal. On the granting of certifi-
   cation, the petitioner appealed to this court. Held that the Appellate
   Court correctly concluded that the habeas court did not abuse its discre-
   tion in denying the petitioner’s petition for certification to appeal, this
   court having concluded that the petitioner’s claim that trial counsel had
   rendered ineffective assistance by failing to call G as an alibi witness
   was not debatable among jurists of reason; trial counsel’s strategic
   decision to present an alibi defense only through D’s testimony, which
   was entitled to deference, did not constitute deficient performance
   because G would not have been able to account sufficiently for the
   petitioner’s whereabouts for the entire day and evening in question, as
   G was able to provide only general testimony that the petitioner had
   been home at various points during the relevant time periods, and,
   given the close proximity of the restaurant, G may not have noticed the
   petitioner leaving the house to confront B about leaving a door unlocked
   or to participate in the robbery, whereas D’s testimony, if credited,
   would have provided a complete alibi for the petitioner at the time of
   both of those events.
          Argued February 20—officially released August 6, 2019

                             Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district
of Tolland and tried to the court, Fuger, J.; judgment
denying the petition; thereafter, the court denied the
petition for certification to appeal, and the petitioner
appealed to the Appellate Court, Lavine, Elgo and
Beach, Js., which dismissed the appeal, and the peti-
tioner, on the granting of certification, appealed to this
court. Affirmed.
  Matthew C. Eagan, assigned counsel, with whom
was Emily Graner Sexton, assigned counsel, for the
appellant (petitioner).
  Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Brian Preleski, state’s attor-
ney, Jo Anne Sulik, supervisory assistant state’s attor-
ney, and Lisa Maria Proscino, former special deputy
assistant state’s attorney, for the appellee (respondent).
                           Opinion

   MULLINS, J. The principal issue in this appeal is
whether the petitioner, Angel Meletrich, has demon-
strated that his criminal trial counsel rendered ineffec-
tive assistance by failing to present the testimony of a
second alibi witness to support his defense. The peti-
tioner appeals from the judgment of the Appellate Court
dismissing his appeal from the judgment of the habeas
court, which denied his amended petition for a writ of
habeas corpus. The petitioner claims that the Appellate
Court incorrectly concluded that the habeas court acted
within its discretion in denying certification to appeal
because he established that his counsel had performed
deficiently by failing to call a second alibi witness and,
further, that had that witness testified, there is a reason-
able probability that the outcome of the petitioner’s
criminal trial would have been different. We disagree
and, accordingly, affirm the judgment of the Appel-
late Court.
   The Appellate Court’s decision in Meletrich v. Com-
missioner of Correction, 178 Conn. App. 266, 174 A.3d
824 (2017), sets forth the relevant facts and procedural
history of the petitioner’s underlying criminal case.
‘‘[T]he petitioner was charged with one count of robbery
in the first degree in violation of General Statutes § 53a-
134 (a) (4), one count of conspiracy to commit robbery
in the first degree in violation of General Statutes
§§ 53a-48 and 53a-134, one count of larceny in the first
degree in violation of [General Statutes (Rev. to 2007)]
§ 53a-122 (a) (2), and one count of conspiracy to commit
larceny in the first degree in violation of . . . § 53a-48
and [General Statutes (Rev. to 2007) § 53a-122]. The
petitioner, represented by Attorney Claud Chong, pro-
ceeded to a jury trial. The jury returned [a verdict] of
guilty on all counts, finding the petitioner guilty [on the
counts alleging robbery in the first degree and larceny
in the first degree under a] theory of vicarious liability.’’
Id., 268.
  ‘‘On Wednesday, November 21, 2007, the day before
Thanksgiving, the McDonald’s restaurant near the New
Brite Plaza area of New Britain had been open for busi-
ness. . . .
   ‘‘Shortly before midnight, when both the inside of
the restaurant and the drive-through window stopped
transacting business, the employees then on site pre-
pared to close the restaurant. Among those employees
were Assistant Manager Angel Echevarria and Bethza
Meletrich. Echevarria’s responsibilities at closing
included collecting the eight cash register drawers in
a safe located in a small office in the back of the restau-
rant. . . . The cash proceeds from sales [were] then
secured inside the back office safe.
   ‘‘Although it was normally Echevarria’s responsibility
to lock the two outside doors, on the evening of Novem-
ber 21, 2007, he was training another manager to count
the money in the registers and [Echevarria] asked
Bethza Meletrich to lock the two outside doors.
Although Bethza Meletrich initially locked both doors
. . . she returned [and unlocked them]. One of the res-
taurant’s surveillance cameras shows Bethza Meletrich
on her cell phone as she walked past the registers to the
side door. Shortly thereafter, Bethza Meletrich walked
past the registers again, and then three men, later
described by Echevarria as being light skinned and of
normal height and average size, who were dressed in
dark hooded sweatshirts with the hoods pulled over
their heads, and whose faces were concealed by dark
ski masks, entered the McDonald’s restaurant through
the side door and made their way to the back office.
   ‘‘Two of the men brandished handguns, one chrome
with a wooden handle and the other black. One of the
men called Echevarria by his nickname, Sidio, a name
either uncommon or unique to Echevarria, but known
to employees of the McDonald’s, including Bethza Mele-
trich. After one of the men asked Echevarria where the
money was located, he told them in the office safe. One
of the robbers stacked either seven or eight of the
register drawers and carried the stack . . . out of the
restaurant. Echevarria called 911 after the three men
exited the restaurant and then went to the side door and
observed a car driving away. Three of the surveillance
cameras in the restaurant captured footage of the
robbery.
   ‘‘The police responded to the restaurant and began
their investigation, which included interviewing all
employees. Although Bethza Meletrich initially denied
any involvement, she later gave a statement to New
Britain police officers admitting her involvement in the
robbery. In her statement, dated November 26, 2007,
Bethza Meletrich indicated that she met Adam [Mar-
cano] and the petitioner,1 whose nickname was Rome
or Romeo, before she went to work.2 They asked her
to leave the door open at closing time so that they could
rob the restaurant. According to Bethza Meletrich, she
was first offered money for her cooperation, which she
declined, and then her two cousins threatened her [and]
her girlfriend. Bethza Meletrich informed the police that
the petitioner was armed with a silver gun that had a
brown handle, which he displayed to her while it was
tucked into his waistband. The petitioner and Adam
Marcano, accompanied by a third person unknown to
Bethza Meletrich, entered the restaurant shortly before
midnight through the side door she had left unlocked.
  ‘‘Also on November 26, 2007, the police executed a
search warrant for one of the apartments in, as well
as the basement of, 20 Acorn Street, New Britain, a
multifamily dwelling approximately six blocks, or less
than one mile, from the [McDonald’s] restaurant that
was robbed. The petitioner was at the apartment when
the police executed the search warrant. Although
[Adam] Marcano [and his brother, Anthony Marcano]
were not present at that time, the police found items
belonging to both [of them] in the apartment. The police
investigation determined that the petitioner and both
Marcano brothers lived at 20 Acorn Street on the
first floor.
   ‘‘The police also found three black hooded sweat-
shirts in the apartment. After gaining access to the base-
ment from the apartment, the police searched the base-
ment and found two money deposit bags, one of which
contained several rolls of coins and loose quarters; a
plastic bag containing three black ski masks, one pair
of black fleece gloves and one pair of brown knit gloves;
and three cash register drawers, one of which contained
a McDonald’s coupon. Subsequently, in January, 2008,
the police received a phone call from the landlord of
20 Acorn Street apprising the police that other items had
been found concealed under a subfloor of the basement.
The police returned to 20 Acorn Street and seized five
additional cash register drawers, one of which had a
McDonald’s sticker on it, that had been concealed under
the subfloor.
   ‘‘Forensic evidence recovered included [fingerprints]
and palm prints from the plastic bag that contained the
masks and gloves, as well as DNA from two of the ski
masks. Three of the fingerprints—the right index, the
right thumb, and the left thumb—were identified as
belonging to Anthony [Marcano]. A DNA sample
obtained from the petitioner allowed a comparison to
[be] made with DNA from two of the masks. One mask
interior had DNA from at least three individuals; the
petitioner was determined to be a contributor to that
DNA profile. . . . A DNA sample from another mask’s
exterior had DNA from at least four individuals; the
petitioner was determined to be a contributor to that
DNA profile. . . .
   ‘‘The state contended that the petitioner was guilty
of the robbery and larceny in the first degree charges
either as a principal offender or as an accessory to
another participant in the crime. Additionally, the court
instructed the jury on the robbery and larceny in the
first degree charges as to the theory of vicarious liabil-
ity. Thus, if the jury found beyond a reasonable doubt
that the state had proven all elements of the conspiracy
to commit robbery and larceny in the first degree
charges, but that the state had not proven that the
petitioner was a principal or accessory as [to] the rob-
bery and larceny charges in counts one and three, then
the jury could consider whether the petitioner was crim-
inally liable for the criminal acts of the other [coconspir-
ators] under vicarious liability. The jury was charged
accordingly.
  ‘‘The jury returned [a] guilty [verdict] on all counts.
Specifically, the jury found the petitioner guilty of both
the robbery and larceny in the first degree charges as a
[coconspirator] under the theory of vicarious liability.’’
(Footnotes added; internal quotation marks omitted.)
Id., 268–72. The trial court rendered judgment in accor-
dance with the jury’s verdict and imposed a total effec-
tive sentence of twenty-three years of incarceration,
followed by five years of special parole. As a self-repre-
sented party, the petitioner appealed from the judgment
of the trial court to the Appellate Court, but subse-
quently withdrew that appeal following the appoint-
ment and advice of appellate counsel.
   Thereafter, the petitioner, as a self-represented party,
filed a six count petition for a writ of habeas corpus.
After being assigned counsel, the petitioner filed an
amended seven count petition for a writ of habeas cor-
pus claiming, inter alia, that his trial counsel had ren-
dered ineffective assistance by failing to present the
testimony of a second alibi witness, his aunt, Guiller-
mina Meletrich.3 Following a three day trial, the habeas
court denied his petition for a writ of habeas corpus.
Thereafter, the habeas court denied the petitioner’s
request for certification to appeal. The petitioner then
appealed from the habeas court’s judgment to the
Appellate Court.
   In that appeal, the petitioner claimed that the habeas
court had abused its discretion in denying his petition
and improperly had concluded that Chong did not ren-
der ineffective assistance by failing to call Guillermina
Meletrich as a second alibi witness. Id., 268. The Appel-
late Court dismissed the petitioner’s appeal, concluding
that the petitioner had not established that Chong’s
decision not to call a second alibi witness amounted
to deficient performance or that it prejudiced the peti-
tioner. Id., 287. The petitioner appealed to this court,
and we granted his petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court
correctly conclude that (a) trial counsel’s failure to call
the petitioner’s aunt as an alibi witness was reasonable
trial strategy and therefore not ineffective assistance
of counsel, and (b) such failure did not prejudice the
petitioner?’’ Meletrich v. Commissioner of Correction,
328 Conn. 908, 178 A.3d 1041 (2018).
   On appeal, the petitioner claims that the Appellate
Court incorrectly determined that the habeas court
acted within its discretion in denying the petitioner
certification to appeal because it is debatable among
jurists of reason whether Chong rendered ineffective
assistance by failing to present the testimony of Guiller-
mina Meletrich. The respondent counters that the
Appellate Court properly dismissed the petitioner’s
appeal because Chong’s decision not to call a second
alibi witness was reasonable trial strategy.4
   The following additional facts and procedural history
are relevant to our resolution of this claim. At the peti-
tioner’s criminal trial, Chong pursued an alibi defense.
In support of that defense, he presented the testimony
of Christina Diaz, a woman with whom the petitioner
had a romantic relationship and shared children.5 Diaz
testified as follows.
  On the day of the robbery, Diaz travelled from New
York, where she was living, in order to spend Thanksgiv-
ing with the petitioner. She arrived at the petitioner’s
residence, 20 Acorn Street, when ‘‘[i]t was still daylight
outside’’ and proceeded to spend ‘‘the entire day and
night at [his] house.’’ She testified that neither she nor
the petitioner left the house at any time that evening
and that they spent the entire evening together. Her
testimony was that they were together ‘‘100 percent of
the time.’’
   At the petitioner’s habeas trial, several witnesses,
including the petitioner, testified with regard to the
petitioner’s claim of ineffective assistance of counsel
for failure to present a second alibi witness. First, the
petitioner testified that he discussed his alibi with
Chong. He stated that he told Chong that he had several
alibi witnesses, including Guillermina Meletrich, Diaz,
and ‘‘Tasha.’’
  Additionally, Guillermina Meletrich testified at the
habeas trial about the petitioner’s whereabouts on the
night of the robbery as follows. At the time of the rob-
bery, she was living at the same house as the petitioner
with her sister, nieces, and nephews. On the night of
the robbery, she arrived home from work around 4:30
p.m. and stayed there the rest of the night. She testified
that the petitioner and Diaz were also there and that
the petitioner did not leave the house that day. She
stated that she knew that he didn’t leave ‘‘[b]ecause
every time [she] came in he was there and [they] were
kidding around.’’ When asked if she would have been
willing and available to testify at the petitioner’s crimi-
nal trial, she responded that ‘‘[t]hey had asked [her]
once to testify if he was at my house that day . . . and
[she] said he was, but they never called [her].’’ She
further testified that she would have provided the same
testimony at the criminal trial that she provided at the
habeas trial ‘‘because it’s the truth.’’
   Chong also testified at the habeas trial about his
decision to present only Diaz as an alibi witness. He
testified that the theory of defense was that the peti-
tioner did not take part in the robbery. In particular, it
was their position that the petitioner was at home at
the time of the robbery. He testified that, in preparation
of the alibi defense, he had spoken with ‘‘a number of
relatives.’’ Among those he spoke with was an aunt who
lived at the residence, but he could not recall specific
names of individuals or the substance of specific con-
versations. He did recall, however, ‘‘that a girlfriend
claimed that she was in bed with [the petitioner] at the
time of the . . . robbery’’ and that ‘‘it was [his] judg-
ment at the time that she would provide the best testi-
mony with respect to his whereabouts at the time of the
robbery.’’ Chong acknowledged that Bethza Meletrich’s
testimony was a major piece of evidence for the state
at the criminal trial and that impeaching her would have
been helpful to the petitioner’s defense.
   With regard to Guillermina Meletrich, Chong testified
at the habeas trial that he recalled speaking with an
aunt who remembered being with the petitioner on the
day of the robbery, but she couldn’t ‘‘account for his
whereabouts within the specific timeframe of the actual
commission of the robbery.’’6 He explained that an
important consideration was the close proximity of the
petitioner’s residence to the robbery because the two
locations were within a five minute drive from each
other. Ultimately, he testified that, ‘‘after interviewing
a number of family members and friends who were at
the residence, people were coming and going and family
. . . members could not account for his presence every
hour, every minute of the day and night. The only person
who could testify in [his] judgment and provide the
strongest testimony was the girlfriend who said . . .
that she was in bed with him at the . . . specific time
that the robbery occurred . . . .’’ When asked if calling
an additional alibi witness would have been helpful,
Chong testified that ‘‘you’re assuming that other alibi
witnesses were available, credible alibi witnesses,’’ but
declined to speculate any further.
   We begin with the applicable law and standard of
review. ‘‘[W]e are mindful that [t]he habeas court is
afforded broad discretion in making its factual findings,
and those findings will not be disturbed unless they are
clearly erroneous. . . . The application of the habeas
court’s factual findings to the pertinent legal standard,
however, presents a mixed question of law and fact,
which is subject to plenary review.’’ (Internal quotation
marks omitted.) Breton v. Commissioner of Correction,
325 Conn. 640, 666–67, 159 A.3d 1112 (2017).
   ‘‘Faced with the habeas court’s denial of certification
to appeal, a petitioner’s first burden is to demonstrate
that the habeas court’s ruling constituted an abuse of
discretion. . . . A petitioner may establish an abuse of
discretion by demonstrating that the issues are debat-
able among jurists of reason . . . [the] court could
resolve the issues [in a different manner] . . . or . . .
the questions are adequate to deserve encouragement
to proceed further. . . . The required determination
may be made on the basis of the record before the
habeas court and the applicable legal principles. . . .
If the petitioner succeeds in surmounting that hurdle,
the petitioner must then demonstrate that the judgment
of the habeas court should be reversed on its merits.’’
(Citations omitted; emphasis omitted; footnote omitted;
internal quotation marks omitted.) Crawford v. Com-
missioner of Correction, 285 Conn. 585, 592, 940 A.2d
789 (2008). ‘‘In determining whether the habeas court
abused its discretion in denying the petitioner’s request
for certification, we necessarily must consider the mer-
its of the petitioner’s underlying claims to determine
whether the habeas court reasonably determined that
the petitioner’s appeal was frivolous.’’ (Internal quota-
tion marks omitted.) Castonguay v. Commissioner of
Correction, 300 Conn. 649, 658, 16 A.3d 676 (2011).
   The following principles guide our review of the peti-
tioner’s claim of ineffective assistance of counsel. ‘‘To
succeed on a claim of ineffective assistance of counsel,
a habeas petitioner must satisfy the two-pronged test
articulated in Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Strickland
requires that a petitioner satisfy both a performance
prong and a prejudice prong. To satisfy the performance
prong, a claimant must demonstrate that counsel made
errors so serious that counsel was not functioning as
the counsel guaranteed . . . by the [s]ixth [a]mend-
ment. . . . To satisfy the prejudice prong, a claimant
must demonstrate that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different. . . .
Although a petitioner can succeed only if he satisfies
both prongs, a reviewing court can find against a peti-
tioner on either ground.’’ (Internal quotation marks
omitted.) Johnson v. Commissioner of Correction, 330
Conn. 520, 537–38, 198 A.3d 52 (2019).
   We first address the performance prong of Strick-
land. In order for a petitioner to prevail on an claim of
ineffective assistance on the basis of deficient attorney
performance, ‘‘a defendant must show that, considering
all of the circumstances, counsel’s representation fell
below an objective standard of reasonableness as mea-
sured by prevailing professional norms.’’ Skakel v. Com-
missioner of Correction, 329 Conn. 1, 31, 188 A.3d 1
(2018), cert. denied,      U.S.    , 139 S. Ct. 788, 202 L.
Ed. 2d 569 (2019); see also Strickland v. Washington,
supra, 466 U.S. 687–88.
   ‘‘It is axiomatic that decisions of trial strategy and
tactics rest with the attorney.’’ Crespo v. Commissioner
of Correction, 292 Conn. 804, 815 n.7, 975 A.2d 42 (2009).
Furthermore, our review of counsel’s performance is
highly deferential. Strickland v. Washington, supra, 466
U.S. 689. Indeed, ‘‘[a] fair assessment of attorney perfor-
mance requires that every effort be made to eliminate
the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to
evaluate the conduct from counsel’s perspective at the
time. Because of the difficulties inherent in making the
evaluation, a court must indulge a strong presumption
that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defen-
dant must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy.’’ (Internal quotation marks
omitted.) Johnson v. Commissioner of Correction,
supra, 330 Conn. 538–39. Our cases instruct that ‘‘[s]tra-
tegic choices made after thorough investigation of law
and facts relevant to plausible options are virtually
unchallengeable . . . .’’ (Internal quotation marks
omitted.) Michael T. v. Commissioner of Correction,
319 Conn. 623, 632–33, 126 A.3d 558 (2015).
   ‘‘[T]he decision whether to call a particular witness
falls into the realm of trial strategy, which is typically
left to the discretion of trial counsel . . . .’’ (Citation
omitted.) Bryant v. Commissioner of Correction, 290
Conn. 502, 521, 964 A.2d 1186, cert. denied sub nom.
Murphy v. Bryant, 558 U.S. 938, 130 S. Ct. 259, 175 L.
Ed. 2d 242 (2009). ‘‘[O]ur habeas corpus jurisprudence
reveals several scenarios in which courts will not sec-
ond-guess defense counsel’s decision not to investigate
or call certain witnesses or to investigate potential
defenses, [including] . . . when . . . counsel learns
of the substance of the witness’ testimony and deter-
mines that calling that witness is unnecessary or poten-
tially harmful to the case . . . .’’ (Internal quotation
marks omitted.) Johnson v. Commissioner of Correc-
tion, supra, 330 Conn. 548.
   In the present case, Chong testified that the theory
of the case pursued by the defense at the petitioner’s
criminal trial was that the petitioner did not participate
in the robbery and, instead, that he was at home the
entire evening. In light of this theory, Chong pursued
an alibi defense by presenting the testimony of Diaz, a
witness who could account for his whereabouts at every
minute on the night of the robbery. Diaz testified that
the petitioner never left the house on the evening of
the robbery. She further testified that she knew this
because she was with the petitioner ‘‘100 percent of
the time.’’ Thus, Diaz’ testimony, if believed, offered an
airtight alibi for the petitioner. Her testimony could
establish that he neither was at McDonald’s during the
robbery nor confronted Bethza Meletrich on her way
to work.
   The petitioner asserts, however, that Chong’s deci-
sion was not reasonable trial strategy because Guiller-
mina Meletrich also could have provided a complete
alibi for all of the offenses charged, and, thus, her testi-
mony would have corroborated and bolstered that of
Diaz. We disagree.
   At the habeas trial, Guillermina Meletrich testified
that she came home from work around 4:30 p.m. and
remained at home the rest of the night. Regarding her
specific knowledge of the petitioner’s whereabouts, she
testified that she knew the petitioner never left the
house because ‘‘every time [she] came in he was there
. . . .’’ As the Appellate Court aptly pointed out, Guiller-
mina Meletrich’s testimony implies that there were
times when she was not with the petitioner. Meletrich
v. Commissioner of Correction, supra, 178 Conn. App.
283. We agree with the Appellate Court that her testi-
mony reveals that the petitioner was not always in her
presence and that, therefore, she could not account for
his whereabouts at every moment. This court has held
that ‘‘[t]he failure of defense counsel to call a potential
defense witness does not constitute ineffective assis-
tance unless there is some showing that the testimony
would have been helpful in establishing the asserted
defense. . . . When the failure to call a witness impli-
cates an alibi defense, an alibi witness’ testimony has
been found unhelpful and defense counsel’s actions
have been found reasonable when the proffered wit-
nesses would fail to account sufficiently for a defen-
dant’s location during the time or period in question
. . . .’’ (Citation omitted; internal quotation marks
omitted.) Johnson v. Commissioner of Correction,
supra, 330 Conn. 548–49. In the present case, Guiller-
mina Meletrich’s testimony would not have been able
to account sufficiently for the petitioner’s whereabouts
for the entire evening in question.
   We find Jackson v. Commissioner of Correction, 149
Conn. App. 681, 697, 89 A.3d 426 (2014), appeal dis-
missed, 321 Conn. 765, 138 A.3d 278, cert. denied sub
nom. Jackson v. Semple,          U.S.      , 137 S. Ct. 602,
196 L. Ed. 2d 482 (2016), instructive. In Jackson, the
petitioner claimed that his trial counsel performed defi-
ciently when he failed to call additional alibi witnesses
at the petitioner’s criminal trial. Id., 697. The petitioner
in that case had been convicted on various charges
related to the late night robbery of a deli. Id., 683–85 and
n.2. At the petitioner’s criminal trial, defense counsel
presented the testimony of two alibi witnesses, one of
whom testified that she was with the petitioner at her
house at the time that the robbery occurred. Id., 698–99.
The other testified that she saw the petitioner at least
an hour prior to the robbery. Id., 699. The petitioner
claimed, however, that his counsel performed defi-
ciently by failing to call five additional alibi witnesses
because the alibi witnesses that did testify were not
credible and could not support a complete alibi defense,
whereas the additional alibi witnesses could establish
an uninterrupted timeline that accounted for his where-
abouts during the time of the robbery. Id., 697.
   At the petitioner’s habeas trial in Jackson, each of
the five alibi witnesses testified that they saw the peti-
tioner at various times during the night of the robbery.
Id., 699–701. None of them, however, could testify that
they were with the petitioner during the exact time the
crime occurred. Id., 701. Both the habeas court and
the Appellate Court in Jackson concluded that defense
counsel’s decision not to call the additional alibi wit-
nesses did not constitute deficient performance
because none of the witnesses could account for the
petitioner’s whereabouts ‘‘immediately before, during,
and after the robbery.’’ Id.
   Similarly, in the present case, Guillermina Meletrich
could not account for the petitioner’s whereabouts dur-
ing the relevant time periods, namely, when the peti-
tioner confronted Bethza Meletrich on her way to work
and at the time of the actual robbery. Guillermina Mele-
trich would merely have provided general testimony
that the petitioner was at her home at the times that
she happened to look for him during the course of
the evening.
  Moreover, there was evidence in the record that the
McDonald’s restaurant was a close distance from the
petitioner’s house. Thus, we agree with the Appellate
Court’s reasoning that, even if the jury were to believe
Guillermina Meletrich’s testimony, it was possible for
the petitioner to leave the house to confront Bethza
Meletrich on her way to work and to participate in the
robbery without Guillermina Meletrich noticing. See
Meletrich v. Commissioner of Correction, supra, 178
Conn. App. 283. Therefore, under the circumstances,
Guillermina Meletrich’s testimony would not have been
helpful because she could not sufficiently account for
the petitioner specifically during the relevant time peri-
ods, which was critical considering the close proximity
of the location of the robbery.
   Conversely, Diaz, who testified that she was with the
petitioner the entire night and that he never left the
house, was able to account for the petitioner’s where-
abouts during both the robbery and the time that Bethza
Meletrich claimed to have been confronted by the peti-
tioner. On that basis, Chong made the strategic decision,
to which we accord strong deference, to present the
testimony of Diaz only.
   Chong’s decision finds support in our case law.
Indeed, in Johnson v. Commissioner of Correction,
supra, 330 Conn. 520, this court considered a similar
set of facts. In that case, the petitioner claimed that his
trial counsel performed deficiently by failing to present
the testimony of two alibi witnesses at his criminal trial
for murder. Id., 528. At the habeas trial, one of the
witnesses testified that the petitioner was at home with
her on the night of the murder but conceded that he
was not always within her line of sight while she was
watching television and tending to her child. Id., 530.
Evidence presented at the petitioner’s criminal trial
showed that the home was in close proximity to the
crime scene. Id., 552–53.
   In explaining his decision not to call that witness,
defense counsel testified that the witness’ testimony
would open for the jury the possibility that the peti-
tioner could have left the house, committed the murder,
and returned without the alibi witnesses noticing. Id.,
551. Instead, counsel relied on the weakness of the
state’s case. Id. Indulging the strong presumption that
counsel’s strategic decisions were reasonable, this
court concluded that counsel’s decision not to call the
alibi witness was a reasonable strategic decision
because that witness would have failed to account suffi-
ciently for the petitioner’s whereabouts at the time the
crime occurred and would have placed the defendant
in close proximity to the crime scene. Id., 554.
   Similarly, in Spearman v. Commissioner of Correc-
tion, 164 Conn. App. 530, 537, 138 A.3d 378, cert. denied,
321 Conn. 923, 138 A.3d 284 (2016), the petitioner
claimed that his trial counsel performed deficiently
when he failed to call several alibi witnesses, all family
members of the petitioner, at the petitioner’s criminal
trial for arson. He contended that testimony from the
alibi witnesses would have contradicted testimony from
the state’s two primary witnesses, who testified that
they saw him near the location of the fire at the time
it started. Id., 552–53. At the habeas trial, the alibi wit-
nesses testified that they were at home with the peti-
tioner, who lived across the street from the location of
the fire, at the time the fire started. Id., 548–51. Each
of the witnesses testified that the petitioner had been
asleep in his room but that, upon awaking at the sound
of the explosion, they saw the petitioner run outside
to move his car. Id.
   In Spearman, defense counsel testified that he chose
not to call the alibi witnesses at trial because their
testimony would place the petitioner in close proximity
to the crime scene at the time of the fire, allowing for
the possibility that the jury could determine that he left
his house, started the fire, and returned before the alibi
witnesses saw him. Id., 562. On that basis, counsel
decided instead to rely on the weakness of the state’s
case. Id., 551. The Appellate Court concluded that coun-
sel’s decision not to call the witnesses did not amount
to deficient performance given that none of the alibi
witnesses was able to sufficiently establish the petition-
er’s whereabouts before the fire, the crime scene was
in close proximity to the petitioner’s house, and the alibi
witnesses were all relatives of the petitioner. Id., 562–63.
   Like the alibi witnesses in Johnson and Spearman,
Guillermina Meletrich was not able to account for the
petitioner’s whereabouts at the relevant times. She was
able to provide only general testimony that the peti-
tioner was at home whenever she saw him. That house
was in close proximity to both the crime scene and the
location where Bethza Meletrich testified that she was
approached by the petitioner. Indulging a strong pre-
sumption, as we are required to do, that Chong’s strate-
gic decision not to call Guillermina Meletrich to testify
was sound trial strategy, and in light of the substance
of her testimony and the close proximity of the relevant
locations, we conclude that Chong’s conduct did not
constitute deficient performance. Rather, Chong made
a reasonable strategic decision to call only the witness
who could testify to the petitioner’s whereabouts at all
of the relevant times.
   The petitioner claims, however, that the testimony
of Guillermina Meletrich was necessary to his defense
against the conspiracy charges, and, thus, Chong’s deci-
sion not to call Guillermina Meletrich was not reason-
able trial strategy. In support of his claim, he asserts
that the state’s witness, Bethza Meletrich, provided the
only evidence of conspiracy when she testified that the
petitioner approached her on her way to work and
coerced her into participating in the robbery. In light
of this, he argues that Diaz’ contrary testimony that the
petitioner was at home during that time was critical to
his defense. He claims that the jury would have been
more likely to accept Diaz’ testimony if Guillermina
Meletrich’s testimony that he was at home also had
been presented.7 For the same reasons discussed pre-
viously, we disagree that Guillermina Meletrich’s testi-
mony would have been helpful to the petitioner’s
defense against the conspiracy charges.
   As stated previously, Guillermina Meletrich could tes-
tify only in general terms that the petitioner was home
whenever she saw him. She could not, however, provide
specific times during the afternoon and evening that
could be used to support the assertion that he was
home the entire time between 5 and 6 p.m. when Bethza
Meletrich was approached on her way to work. Bethza
Meletrich testified that the McDonald’s restaurant was
only a ten minute walk from the petitioner’s home.
Therefore, it would have been possible for the jury to
conclude that the petitioner slipped out of his house,
confronted Bethza Meletrich on her way to work, and
returned home unnoticed by Guillermina Meletrich.
Thus, contrary to the petitioner’s claims, Guillermina
Meletrich was not able to account for his whereabouts
specifically during the time that Bethza Meletrich was
approached on her way to work. We conclude that,
with regard to being able to provide a complete alibi
for all of the charges, the testimony of Guillermina
Meletrich was not necessary or helpful to the petition-
er’s defense.
   The petitioner asserts, however, that the present situ-
ation is similar to the one in Skakel, in which we con-
cluded that defense counsel was ineffective for failing
to call an additional alibi witness when all of the other
alibi witnesses were potentially biased as a result of
being related to the defendant. See Skakel v. Commis-
sioner of Correction, supra, 329 Conn. 54. Specifically,
the petitioner asserts that, because Diaz was the peti-
tioner’s girlfriend, she was biased, and Guillermina Mel-
etrich’s testimony regarding the petitioner’s alibi was
therefore necessary to bolster Diaz. We disagree and
conclude that Skakel is distinguishable from the pres-
ent case.
 In Skakel, we determined that the alibi witness that
was not called to testify was completely neutral and
disinterested by virtue of the fact that he was not related
to the defendant and that he had not maintained contact
with his only tie to the defendant’s family in almost
thirty years. Id., 51. On that basis, we concluded that the
witness ‘‘would have been an independent and unbiased
witness with no motive to lie’’ and whose testimony
could have established ‘‘the credibility of the alibi gener-
ally’’ and ‘‘the credibility of the petitioner’s witnesses
more specifically.’’ Id. Accordingly, this court con-
cluded that the testimony of the alibi witness who was
not called to testify at trial was not cumulative but
would have been corroborative of the other alibi wit-
nesses. See id. (‘‘[alibi witnesses’] testimony, while cor-
roborative, certainly was not cumulative, because the
petitioner’s other alibi witnesses were either siblings
or cousins of the petitioner’’).
   The present case is unlike Skakel because Guiller-
mina Meletrich was not a neutral witness. In fact, she
was related to almost everyone involved in the crime.
Not only was she the aunt of the petitioner, but she
also was the aunt of every one of the codefendants,
including Bethza Meletrich.
   We also will not assume, as the petitioner invites
us to do, that her personal relationships with Bethza
Meletrich and the petitioner cancel each other out and
render her a neutral witness because it would require
us to speculate as to the details of the nature of her
relationship with each person. From the limited infor-
mation before us, we cannot draw the same conclusion
that we did in Skakel that Guillermina Meletrich had
no biases or motives for testifying falsely. Therefore,
we agree with the Appellate Court that ‘‘neither [Diaz
nor Guillermina Meletrich] was entirely neutral and dis-
interested.’’ Meletrich v. Commissioner of Correction,
supra, 178 Conn. App. 286. Thus, unlike the alibi witness
in Skakel, Guillermina Meletrich was not a neutral wit-
ness, and, thus, we cannot conclude that her testimony
would have been corroborative and not cumulative. See
Johnson v. Commissioner of Correction, supra, 330
Conn. 550–52 (considering in analysis fact that potential
alibi witness was family and, therefore, that counsel
made reasonable strategic decision not to call witness).
  Finally, the petitioner contends that Chong’s decision
to call only Diaz as an alibi witness cannot be consid-
ered reasonable trial strategy because Chong could not
articulate a reason for not presenting the testimony of
Guillermina Meletrich. We disagree.
   At the habeas trial, Chong testified that he didn’t
‘‘recall every detail of the trial or the investigation, but
what [he did] recall [was] that, after interviewing a
number of family members and friends who were at
the residence, people were coming and going and family
. . . members could not account for his presence every
hour, every minute of the day and night. The only person
who could testify in [his] judgment and provide the
strongest testimony was the girlfriend who said . . .
that she was in bed with him at the . . . specific time
that the robbery occurred . . . .’’ He testified that ‘‘it
was [his] judgment at the time that she would provide
the best testimony with respect to his whereabouts at
the time of the robbery.’’ Thus, Chong did articulate a
reason for presenting only Diaz’ testimony. See, e.g.,
Morant v. Commissioner of Correction, 117 Conn. App.
279, 303–304, 979 A.2d 507 (holding that defense coun-
sel’s decision not to call alibi witness was reasonable
trial strategy despite counsel’s inability to recall details
of investigation of witness’ testimony because witness
was not strong and other alibi witnesses were avail-
able), cert. denied, 294 Conn. 906, 982 A.2d 1080 (2009);
cf. Gaines v. Commissioner of Correction, 306 Conn.
664, 683, 51 A.3d 948 (2012) (considering in its analysis
defense counsel’s complete inability to explain reason
for not investigating potential alibi witness).
   After investigating multiple alibi witnesses, which
included Guillermina Meletrich, Chong, in his profes-
sional judgment, determined that Diaz was the strongest
alibi witness because she could account for the petition-
er’s whereabouts throughout the entire evening, includ-
ing the relevant time periods, whereas Guillermina Mel-
etrich could not. Indeed, we recognize that ‘‘[t]here are
countless ways to provide effective assistance in any
given case. Even the best criminal defense attorneys
would not defend a particular client in the same way.
. . . [A] reviewing court is required not simply to give
[the trial attorney] the benefit of the doubt . . . but to
affirmatively entertain the range of possible reasons
. . . counsel may have had for proceeding as [he] did
. . . .’’ (Internal quotation marks omitted.) Johnson v.
Commissioner of Correction, supra, 330 Conn. 539.
   On the basis of the foregoing, we conclude that the
petitioner has not met his burden of overcoming the
strong presumption that Chong’s decision to present
only the testimony of Diaz as an alibi witness was rea-
sonable trial strategy. Thus, we further conclude that
Chong’s decision was not deficient performance. In
light of our conclusion, we need not address the second
prong of the Strickland test, namely, whether the peti-
tioner was prejudiced by Chong’s decision. See, e.g.,
Michael T. v. Commissioner of Correction, supra, 319
Conn. 639 (declining to consider prejudice prong of
Strickland test after concluding that defense counsel
did not perform deficiently). Because the petitioner has
not met his burden of showing that Chong performed
deficiently, he cannot succeed on his claim of ineffec-
tive assistance of trial counsel. Therefore, we further
conclude that it is not debatable among jurists of reason
that Chong rendered ineffective assistance,8 and that,
thus, the Appellate Court correctly concluded that the
habeas court did not abuse its discretion in denying the
petitioner’s petition for certification to appeal.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     We note that Adam Marcano, Anthony Marcano, and Bethza Meletrich are
the petitioner’s cousins, and that each of them was named as a codefendant.
   2
     At the petitioner’s criminal trial, Bethza Meletrich testified that she left
for work between 5 and 6 p.m. and that it took approximately ten minutes
to walk to the McDonald’s restaurant.
   3
     This is the only claim of ineffective assistance advanced by the petitioner
in the present appeal.
   4
     We note that the parties agree that this is not a claim of ineffectiveness
of counsel for failure to investigate an alibi witness. Rather, the petitioner
claims that Chong was ineffective for failing to present the testimony of a
known second alibi witness.
   5
     At trial, Diaz stated that the petitioner was her ‘‘ex-husband.’’ In his
brief, the petitioner refers to Diaz as his ‘‘girlfriend.’’
   6
     Although the record reveals that there were two aunts living at the
petitioner’s residence, the parties do not dispute, and there is support in
the record, that Guillermina Meletrich is the aunt who spoke with Chong
during his investigation of potential alibi witnesses and whose testimony is
at issue in this appeal.
   7
     The petitioner does not claim on appeal that the evidence was insufficient
to support his conviction on the conspiracy charges.
   8
     The petitioner cites Gaines v. Commissioner of Correction, supra, 306
Conn. 664, and Bryant v. Commissioner of Correction, supra, 290 Conn.
502, as support for the contention that it is debatable among jurists of reason
as to whether trial counsel’s failure to investigate and present the testimony
of an alibi witness is deficient performance. Those cases, however, are
factually distinguishable from the present case. In Gaines, the petitioner’s
trial counsel failed to investigate potential alibi witnesses entirely and failed
to present any alibi defense despite there having been witnesses who could
testify to being with the defendant on the night of the murders. Gaines v.
Commissioner of Correction, supra, 683–84. This court concluded that,
because counsel failed to contact the potential alibi witnesses, he could not
know the substance of their testimony, and, thus, his failure to investigate
was not based on reasonable professional judgment. Id. In the present case,
Chong investigated an alibi defense by speaking with several alibi witnesses,
and, on the basis of information gained during his investigation, he deter-
mined that Diaz would provide the strongest testimony at trial.
   In Bryant, the petitioner’s trial counsel failed to present four witnesses
whose testimony would have supported a third-party culpability defense
despite being aware of the witnesses and knowing of their potential testi-
mony. Bryant v. Commissioner of Correction, supra, 290 Conn. 519–20 and
n.12. This court concluded that counsel’s decision amounted to deficient
performance that was prejudicial to the petitioner because the four witnesses
were independent and credible, and their statements were made contempo-
raneously to the events in question. Id., 521. As such, a reasonable doubt
could have been raised in the minds of the jurors as to the petitioner’s guilt.
Id., 520. In the present case, Chong presented an alibi defense with the
witness that he believed to be the strongest. Moreover, as previously dis-
cussed, Guillermina Meletrich was not a neutral witness.